DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-14, 16-19, 21-38, 40-43, 45-48, 50-55, 57, 59-60, 62-64, 66-70, 72-77, 80, and 82-88 have been cancelled.
Applicant's arguments filed 8/24/2020 and 1/8/2021 have been fully considered but they are not persuasive.

	The corrections to SEQ ID NOS: 5, 16, 20-22, 40-41, 85-87 are acknowledged.  The changes to SEQ ID NO: 19 do appear to correspond to SEQ ID NO: 19 as shown in Figure 21A.  However, applicant’s explanation that SEQ ID NO: 19 was amended to delete W280, T362, and K363 appears to be erroneous.  The deletions appear to be W281, T364, and K365.  The changes to SEQ ID NO: 23 do appear to correspond to SEQ ID NO: 23 as shown in Figure 21A.  However, applicant’s explanation that SEQ ID NO: 23 was amended to insert a V after S185 appears to be erroneous.  The insertion appears to be after S186.  The changes to SEQ ID NO: 88 do appear to correspond to SEQ ID NO: 88 as shown in Figure 25.  However, applicant’s explanation that SEQ ID NO: 88 was amended to insert a P after F43 appears to be erroneous. A P appears to have been inserted after F44.

The specification references Tables 0.1A, 0.1B, 0.2A, 0.2B, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 1.10, 1A, 1B, 1C, 1D, 1E1, 1E2, 1E3, 2.0, 2.1, 2.2, 5.0, 6.0, 9.0, 9.1, 18.1, 18.2, 
Applicant argues on page 12 of the 8/24/2020 response that the Tables are labeled using a consistent, logical scheme that allows one skilled in the art reading the present disclosure to readily identify which part of the Specification a table belongs: specifically, the number preceding a decimal point in the label indicates whether a table is part of the Detailed Description (“0” preceding the decimal point), Example 1 (“1” preceding the decimal point), Example 2 (“2” preceding the decimal point), Example 5 (“5” preceding the decimal point), and so on.  Applicant further argues that within each Example of the Specification, the tables are labeled by numbers that proceed (sic) the decimal point.  Applicant’s arguments are not persuasive.  As with drawings/figures, tables are customarily numbered consecutively.  There is nothing in the specification explaining or making clear applicant’s numbering system or numbering convention.  Applicant is again requested to number the tables consecutively and to correct the references to the tables in the specification as well.

Election/Restrictions
Applicant’s election of Group II in the reply filed on 4/10/2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 39, 44, and 49 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/10/2020.
.

Specification
The amendments filed 5/9/2019 and 8/24/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant amended page 1 of the specification on 5/9/2019 to insert biological deposit information (PTA-125807 and PTA-125808 deposited on 13 March 2019) for unidentified anti-IL-6 antibodies, fusion, and conjugates thereof.  Applicant amended this paragraph on 8/24/2020 to include a depository address.  The instant application was filed on 1 March 2019.  As such, the deposit occurred after the filing date of the application. According to 37 CFR 1.804(b), when the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed. The specification does not clearly identify any materials corresponding to these deposits.  For this reason, the amendment is considered to be new matter.  Because the deposit was made after the filing date, the statements in paragraph [0004] cannot be relied upon to perfect the deposit in accordance with MPEP 2402.  This deposit cannot be relied upon to enable the claims.  See also MPEP 2406.01, MPEP 2164.06(a)(II), and In re Lundak, 773 F.2d 1216, 1223, 227 USPQ 90, 95 (Fed. Cir. 1985).
Applicant submitted the first Correa Declaration under 37 CFR 1.132 on 8/24/2020 concerning this deposit.  Applicant submitted the second Correa Declaration under 37 CFR 1.132 
	The 1/8/2021 declaration states that ATCC numbers PTA-125807 and PTA-125808 each corresponds to a plasmid containing a nucleic acid, as disclosed in the Specification, e.g, on p.. 70, lines 1-3 (paragraph [0298]), encoding a heavy and light chain polypeptide, respectively, of OG2072, which is identified on p. 199, line 18 (paragraph [0662]) and with reference to Fig. 36 of the Specification as filed.  This is not agreed with.
	Paragraph [0298] is reproduced below:
[0298] In some embodiments, an isolated nucleic acid encoding any of the antibodies and/or Ab-Traps disclosed herein is provided. In some embodiments, a recombinant expression vector comprising the isolated nucleic acid is provided. In some embodiments, a host cell comprises the expression vector.

	This paragraph does not disclose a particular plasmid containing a nucleic acid that corresponds to the deposit.
	Paragraph [0662] is reproduced below:
	[0662] Under the conditions tested, VEGFR-AntiIL6-OG1802 inhibited VEGF stimulated VEGFR reporter cells in a comparable manner to VEGFR-AntiIL6 and Eylea with average IC50 values of 0.35+/- 0.10 nM, 0.51+/- 0.07nM, and 0.35+/- 0.03nM, respectively (FIG. 36). There may be a trend that VEGR-AntiIL6-OG1802 (the protein component as shown in FIG. 27) and Eylea are moderately more efficacious than VEGFR-AntiIL6, but this is not a significant finding and falls within the error of the assay. We can conclude form these data that the bioconjugate inhibits VEGFR2 signaling similarly to its protein precursor.

	This paragraph does not disclose a particular plasmid containing a nucleic acid that corresponds to the deposit.  This paragraph discusses experimental results for a protein product.  No plasmids or nucleic acids are disclosed.  Note further that the declaration points to OG2072 while paragraph [0662] recites OG1802. OG2072 does not appear to be disclosed in the 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, 20, 56, 58, 61, 65, 71, 78-79, 81, and 89-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims set forth at the end of this Office action, does not reasonably provide enablement for all fusion proteins, conjugates, and VEGFR-Anti-IL-6 dual inhibitors embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims as written are directed to a single fusion protein containing particular components.  This is not what the specification discloses.  The specification discloses constructs containing two separate (not fused) chains.  See at least Example 11.  See for example Table 1D for construct ID A through ID R.  This table discloses an anti-IL-6 antibody light chain and an anti-IL-6 antibody heavy chain where the anti-IL-6 heavy chain of the 
As set forth below in the rejections under 35 USC 112, 2nd paragraph, the claims recite a single fusion protein having a multiplicity of components where the structural association is unknown.  The claims do not clearly indicate how the components are fused together to form a single fusion protein.   It is not known from the specification how to use the claimed fusion proteins if they do not bind both VEGF and IL-6.  See for example, claim 78 which does not any require any binding to IL-6.  See for example, claim 81 which does not require binding to VEGF or IL-6.  With respect to claim 81, the specification does not disclose any single fusion protein sequence having 80% identity to both SEQ ID NO: 263 (664 amino acid) and SEQ ID NO: 117 (213 amino acids).  Table 1D discloses SEQ ID NO: 263 and SEQ ID NO: 117 as separate heavy and light chains, respectively.
Using claim 10 as an example, it is not considered to be so predictable that an unspecified sequence for a VEGF Trap fused to SEQ ID NO: 27 fused to SEQ ID NO: 28 will bind anything at all or function in any way intended by the specification.    See claim 10, part (a)(ii)(1), part (a)(ii)(2)), and part (b).  It is not considered to be so predictable that such a single fusion protein having an unspecified polymer conjugated anywhere within the protein would function in any intended by the specification, particularly if the molecular weight of the conjugate was 1,900,000 Daltons.  (See claim 89.) 
The numerous and highly variant combinations/orderings of components embraced by the claims are likewise not enabled.  For those fusion proteins (and conjugates thereof, claims 10, 
The claimed fusion proteins are not enabled.
Applicant’s arguments are not persuasive. Figure 6 on page 14 of the response shows constructs that are not a single fusion protein.  There are four chains.  It is not disputed that the constructs in Figure 6 are disclosed.  However, claim 10 as written is directed to a single fusion protein.  The claims lack sufficient structural limitations.  They do not require multiple chains and/or multiple fusion proteins that associate to form a construct that binds both IL-6 and VEGF.  Likewise, applicant’s arguments to single chain antibodies (scFv) are not persuasive.  The claims have no limitations to an scFv format.  An scFv format would also lack the heavy and light chain constant domains.  Applicant’s response does not address the significant structural variability permitted by the claims by comparison to the particular constructs disclosed in the specification due to the lack of structural limitations with respect to fusion and assembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, 20, 56, 58, 61, 65, 71, 78, 81, and 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 10 recites a “fusion protein.”  The claim recites a multiplicity of components where the structural association of these components is unknown.  The claim does not clearly indicate how the components are fused together.  This is confusing.  Applicant’s arguments are not persuasive.  Applicant points to particular structures disclosed in the specification; however, applicant is improperly reading limitations from the specification into the claims.  It is the claims that must clearly delineate what is being claimed, and the claims are not limited to the structures pointed to by applicant.  Part (b) is confusing where there is no clear requirement for a hinge region or a CH1 domain in part (a).    Parts (i)-(iv) of part (a) do not clearly require a constant domain, particularly when only the VH/VL is recited, or the CDRs are recited, or the antibody may be limited to a fragment.  
Claim 20 is confusing in its dependency with respect to claim 10, part (a)(i).  Claim 10, part (a)(i), already requires conjugation of a polymer to the antibody.  It is unclear if claim 20 intends to further define only claim 10, part (a)(i), or if something else was intended.  Alternatively, claim 20 could intend a second conjugation in addition to that of claim 10, part (a)(i).  Applicant’s arguments are not persuasive.  The claim language does not make clear what applicant intends.
Claim 56 recites a multiplicity of components where their structural association is unknown.  The claim does not clearly indicate how the components are fused together.  The 
Claim 58 is confusing in reciting mutation to particular amino acid positions when neither claim 56 nor claim 58 recite any particular sequence for any of the component parts.  Applicant’s amendment does not remedy this.  Neither claim 56 nor claim 58 is limited to the VEGF Trap of SEQ ID NO: 114.  See by comparison claim 15.
Claim 61 recites a multiplicity of components where their structural association is unknown.  The claim does not clearly indicate how the components are fused together. Applicant’s arguments are not persuasive.  The claim language does not make clear what applicant intends.  Applicant is improperly reading limitations from the specification into the claims.  
Claim 65 is confusing in reciting a multiplicity of components where their structural association is unknown.  The claim does not clearly indicate how the components are fused together.  There is no antecedent basis for a linker in claim 61. Applicant’s arguments are not persuasive.  The claim language does not make clear what applicant intends.  Applicant is improperly reading limitations from the specification into the claims.  
Claim 71 is confusing in reciting “VEGFR-Fc sequence selected from SEQ ID Nos 85-88.”  Note that claims 61 and 65 do not clearly require a VEGFR-Fc.  Applicant’s arguments are not persuasive.  The claim language does not make clear what applicant intends.  Applicant is improperly reading limitations from the specification into the claims.  
Claim 78 is directed to a protein construct.  The claim is confusing.  Claim 78 does not indicate that the 3 heavy chain CDRs are from the same heavy chain or that the 3 light chain 
Claim 90 is confusing in reciting that the VEGF Trap is fused a) to the N-terminal end of the heavy chain; or b) between a hinge region and a Fab Region (after the CH1 domain) of the heavy chain.  The schematic drawing (Formula (17)) does not show the VEGF Trap.  The language of the claim implies that the VEGF Trap is part of Formula (17).  The schematic drawing does not delineate a hinge region, an Fab region, or a CH1 domain.  Formula (17) does not integrate the VEGF Trap into its structure.  Furthermore, it is unclear what the limitation “such that the sum of n1, n2, n3, n4, n5, n6, n6, n7, n8, and n9 is 2500 plus or minus 15%” refers to.  These reference chemical structures in Formula (17).  It is unclear what is being added.  Note that n6 is repeated twice.  Claim 90 is interpreted as requiring the entirety of the IL-6 heavy and light chains.  That is, the claim does not include fragments of these chains.  This claim is also confusing in its ultimate dependency on claim 10 which is directed to a fusion protein (i.e. one protein chain).  Formula (17) requires four separate protein chains.  The structure required by claim 90 is inconsistent with the structure required by claim 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 20, 56, 79, and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. (U.S. Patent Application Publication 2015/0376271) in view of   Qu et al. (WO 2015/109898), Roschke et al. (U.S. Patent Application Publication 20140065142), Gay et al. (U.S. Patent Application Publication 20130195806), and Trikha et al. (U.S. Patent Application Publication 20050100550).
Perlroth et al. (U.S. Patent Application Publication 2015/0376271) discloses a dual VEGF/PDGF antagonist comprising a VEGF antagonist linked to a PDGF antagonist.  The VEGF antagonist is an antibody to a VEGF or VEGFR or is a VEGFR extracellular trap segment (i.e., a segment from the extracellular region of one or more VEGFR receptors that inhibits binding of at least one VEGFR to at least one VEGF).  The PDGF antagonist is an antibody to a 
PDGF or PDGFR or is a PDGFR extracellular trap segment (i.e., segment from the extracellular region of one or more PDGFRs, which inhibits binding of at least one PDGFR and at least one PDGF).  The dual antagonist is preferably conjugated to a half-life extending moiety, such as a HEMA-PC polymer.  The half-life extending polymer can be zwitterionic and comprise 
Qu et al. (WO 2015/109898) is in the Chinese language and a machine translation will be referenced.  Qu et al. (WO 2015/109898) discloses a PDGF antibody/VEGF trap fusion protein.  The VEGF trap is a VEGF binding peptide, in particular the extracellular domain of VEGFR.  The PDGF antibody and VEGF trap components can be fused in either order.  SEQ ID NO: 1 is disclosed for the VEGF trap corresponding to the extracellular domain of VEGFR.  See at least paragraphs [0015-0024].  Pharmaceutical compositions are disclosed.  Treatment of macular degeneration is disclosed.  See at least paragraphs [0013, 0084-0091].  See also claims.  Qu et al. does not disclose IL-6 antibodies.
Roschke et al. (U.S. Patent Application Publication 20140065142) discloses an antibody and MRD (modular recognition domain) construct where the MRD can be a VEGF-trap (an amino acid sequence that binds VEGF) and the antibody can be directed against IL-6.  See at least paragraphs [0056, 0115, 0135, 0159, 0249-0250].  An MRD can be any target binding peptide.  The MRD target can be a cell surface receptor.  The MRD can be linked to the antibody through a linker.  See at least paragraph [0052].  In particular, the IL-6 antibodies siltuximab IL6 (e.g., CNTO328, Centocor), CNTO-136 IL6 (Centocor), CDP-6038 IL6 (UCB), and AMGN-220 IL6 (Amgen) are disclosed.  See at least paragraph [0316].  The MRDs of the MRD containing antibodies can be operably attached to the antibodies at any location on the antibody (e.g., the amino terminus of the heavy chain or light chain or the carboxyl terminus of the heavy chain or light chain), can be linked at the same or different termini, and are optionally operably linked to one another or to the antibody by a linker.  See at least paragraph [0041].  The antibody-MRD fusions can have the Fc portion of the MRD-containing antibody mutated to increase effector function using techniques known in the art.  The antibody-MRD fusions can be pegylated (i.e. conjugated to a polymer).  See at least paragraph [0237-0238].  Methods of treating macular degeneration by administering a therapeutically effective amount of a VEGFA binding MRD-containing antibody to a patient are disclosed. See at least paragraph [0639].  More complex structures are also contemplated.  See at least Figures 1A-C and Figures 2A-D.
Gay et al. (U.S. Patent Application Publication 20130195806) discloses using anti-IL-6 antibodies and VEGF traps such as Aflibercept or fragments/domains of VEGFR as angiogenesis inhibitors to treat proliferative (neovascular) eye diseases such as macular degeneration.  See at least abstract and paragraph [0027].
Trikha et al. (U.S. Patent Application Publication 20050100550) discloses using IL-6 antagonist antibodies to treat macular degeneration.  See at least claims.
	It would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  Trikha et al. discloses IL-6 antibodies can be used to treat macular degeneration.  Gay et al. discloses that anti-IL-6 antibodies and VEGF traps can be used together to treat macular degeneration.  Roschke et al. discloses the combination of IL-6 and VEGF traps in 
	The combination of the prior art fairly suggests the claimed fusion protein of claim 56, claim 79, and claim 10, the embodiment comprising part (a)(i)  and (b) (as well as part (a)(v) with reference to part (a)(i)) and dependent claims 15, 20, and 89-90.  Constructs containing VEGF traps would have been expected to alter HUVEC proliferation as evidenced by at least for example Daly et al. (U.S. Patent Application Publication 20060058234) at Example 2.  See instant claim 79.  Note that instant claim 79 is directed to a product and not a method.  Absent evidence to the contrary, the intended use of “alters HUVEC proliferation” would be a characteristic of the product suggested by the prior art.  Any evidence or argument to the contrary will be considered an admission that the claims are not enabled for their scope.

	Applicant’s arguments are unpersuasive.  The combination of the prior art suggests the required structural and functional limitations of the claims.  The combination of the prior art provides motivation to produce the claimed protein constructs.




	91. A protein construct that binds IL-6 and VEGF comprising two heavy chains and two light chains, wherein both heavy chains comprise either 
	(A) a VEGF Trap protein fused at its C-terminus to the N-terminus of the heavy chain of an IL-6 antibody or
	(B) a heavy chain of an IL-6 antibody where a VEGF Trap protein has been inserted after the CH1 domain and before the hinge region to form a fusion protein, and 
	both light chains comprise the light chain of said IL-6 antibody;
	where the IL-6 antibody has VH and VL domains selected from the group consisting of:
	(A) the VH of SEQ ID NO: 89 and the VL of SEQ ID NO: 91;
	(B) the VH of SEQ ID NO: 89 and the VL of SEQ ID NO: 92;
	(C) the VH of SEQ ID NO: 89 and the VL of SEQ ID NO: 93;
	(D) the VH of SEQ ID NO: 90 and the VL of SEQ ID NO: 91;
	(E) the VH of SEQ ID NO: 90 and the VL of SEQ ID NO: 92;
	(F) the VH of SEQ ID NO: 90 and the VL of SEQ ID NO: 93;
	(G) the VH of SEQ ID NO: 256 and the VL of SEQ ID NO: 91;
	(H) the VH of SEQ ID NO: 256 and the VL of SEQ ID NO: 92; and 
	(I) the VH of SEQ ID NO: 256 and the VL of SEQ ID NO: 93.

	92.  The protein construct of claim 91 where the VEGF Trap protein is selected from SEQ ID NOS: 14-17.


	(A) SEQ ID NO: 114 or 
	(B) SEQ ID NO: 114 having the mutation T94I or H95I.  

	94.  The protein construct of claim 91 further comprising the linker of SEQ ID NO: 18 fused directly to the C-terminus of the VEGF Trap protein of part (A) or fused directly to the N-terminus of the VEGF Trap protein of part (B).

	95.  The protein construct of claim 91 where the IL-6 antibody has:
	CDRH1 comprising SEQ ID NO: 172;
	CDRH2 comprising SEQ ID NO: 173;
	CDRH3 comprising SEQ ID NO: 174;
	CDRL1 comprising SEQ ID NO: 199;
	CDRL2 comprising SEQ ID NO: 200; and
	CDRL3 comprising SEQ ID NO: 201; and wherein the Fc domain comprises at least one of the following mutations L234A, L235A, and G237A (EU numbering).
	
	96.  The protein construct of any one of claims 91, 92, 93, 94, or 95 wherein the Fc domain comprises Q347C or L443C (EU numbering).
	
	97.  The protein construct of claim 91 where the heavy and light chains are selected from the group consisting of:

	(B) the heavy chain of SEQ ID NO: 118 and the light chain of SEQ ID NO: 119;
	(C) the heavy chain of SEQ ID NO: 120 and the light chain of SEQ ID NO: 121;
	(D) the heavy chain of SEQ ID NO: 122 and the light chain of SEQ ID NO: 123;
	(E) the heavy chain of SEQ ID NO: 124 and the light chain of SEQ ID NO: 125;
	(F) the heavy chain of SEQ ID NO: 126 and the light chain of SEQ ID NO: 127;
	(G) the heavy chain of SEQ ID NO: 263 and the light chain of SEQ ID NO: 117;
	(H) the heavy chain of SEQ ID NO: 263 and the light chain of SEQ ID NO: 119;
	(I) the heavy chain of SEQ ID NO: 263 and the light chain of SEQ ID NO: 121;
	(J) the heavy chain of SEQ ID NO: 128 and the light chain of SEQ ID NO: 129;
	(K) the heavy chain of SEQ ID NO: 130 and the light chain of SEQ ID NO: 131;
	(L) the heavy chain of SEQ ID NO: 132 and the light chain of SEQ ID NO: 133;
	(M) the heavy chain of SEQ ID NO: 134 and the light chain of SEQ ID NO: 135;
	(N) the heavy chain of SEQ ID NO: 136 and the light chain of SEQ ID NO: 137;
	(O) the heavy chain of SEQ ID NO: 138 and the light chain of SEQ ID NO: 139;
	(P) the heavy chain of SEQ ID NO: 266 and the light chain of SEQ ID NO: 117;
	(Q) the heavy chain of SEQ ID NO: 267 and the light chain of SEQ ID NO: 119; and
	(R) the heavy chain of SEQ ID NO: 268 and the light chain of SEQ ID NO: 121.

	98. A conjugate comprising the protein construct of claim 91 and a polymer, wherein the polymer is covalently attached to a heavy chain, wherein the polymer comprises a phosphorylcholine containing polymer or a zwitterionic monomer.
	


	Basis is found in at least the original claims; Figure 1; Figure 11C; Table 1D.  Table 1D has six unique heavy chains combined with three unique light chains resulting in 18 (6 x 3 = 18) unique constructs, A-R. Constructs A-F have the same light chains as G-R, respectively.  Constructs A-R have the same VEGF Trap.  Constructs A-F have the VEGF Trap at the N-terminus whereas constructs G-R have the VEGF Trap inserted after the CH1 domain and before the hinge.
	It is noted that the specification disclosure contains significant redundancy in sequences.  That is, many identical sequences have multiple sequence identifiers.  This sequence redundancy is also present in the claims.  The redundancy is retained in claim 97 above to facilitate identifying support in Table 1D of the specification.
	At least for example, SEQ ID NOS: 116, 118, and 120 in Table 1D are the same sequence.  These sequences are also the same as SEQ ID NOS: 269 and 147 in Table 2.1.  
	At least for example, SEQ ID NOS: 117, 123, 129, 135, and 139 in Table 1D are the same sequence.  These sequences are also the same as SEQ ID NOS: 146, 152, 158, and 164 in Table 2.1.
	At least for example, SEQ ID NOS: 119, 125, 131, and 137 in Table 1D are the same sequence.  These sequences are also the same as SEQ ID NOS: 148, 154, 160, and 166 in Table 2.1.

	Thus, at least for example, construct ID A in Table 1D (first in table) has the same sequences as construct ID A in Table 2.1 (first in table).
	Thus, at least for example, construct ID B in Table 1D (second in table) has the same sequences as construct ID B in Table 2.1 (second in table).
	It also appears that at least constructs C and F in Table 2 are identical constructs as SEQ ID NOS: 149 and 155 are the same sequence and SEQ ID NOS: 150 and 156 are the same sequence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa